Title: From Alexander Hamilton to James McHenry, 6 September 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York Sepr. 6. 1799—
          
          Agreeably to your letter of the third inst. I have given direct directed Col. Stevens to provide such a number of Common and Horsemen’s Tents for the twelfth and thirteenth regiments as shall be sufficient with — what has been already furnished to make up their complement according to the peace establishment—From the situation of things in Philadela. I think it would be prudent to give the necessary orders for having the complement of Horsemens tents for the fourteenth and fifteenth regiments made at Boston.
          Enclosed are recommendations of Mr. Nathaniel Baldwin as a Cadet in the twelfth regiment—I have confidence in the Gentlemen by whom these recommendations have been given—Enclosed is also a letter from Col. Hunnewell proposing strongly recommends Mr. Battry Manning Powers, and Mr. George Blake as Cadets in the fifteenth regiment—
          With great respect I am, Sir & &—
          Secretary of War—
        